Case 3:20-cr-00613-K Document13 Filed 12/08/20 Page,1-of 5 PagelD.21

IN THE UNITED STATES DISTRICT COURT 8 2020
FOR THE NORTHERN DISTRICT OF TEXAS URI
DALLAS DIVISION rf
UNITED STATES OF AMERICA
V. Criminal ‘g C 6
is R -
DEVIN MAURICE BROWN, JR. 2 0 0 i 3 ik
INDICTMENT
The Grand Jury charges:
Count One
Conspiracy to Possess with the Intent to Distribute a Controlled Substance
(Violation of 21 U.S.C. § 841(a)(1) and (b)(1)(C))

On or about July 1, 2019, in the Dallas Division of the Northern District of Texas,
defendant Devin Maurice Brown, Jr., did knowingly and intentionally possess with the
intent to distribute a mixture or substance containing a detectable amount of Methyl! 2-(1-
(4-fluorobuty1)-1H-indazole-3-carboxamido)- 3,3-dimethylbutanoate , also known as 2-

Flouro MDMB-BUTINACA, a Schedule I controlled substance.

In violation of 21 U.S.C. § 841(a)(1) and (b)(1)(C).

Indictment — Page 1

 
Case 3:20-cr-00613-K Document13 Filed 12/08/20 Page 2of5 PagelD 22

Count Two
Possession of a Firearm by a Convicted Felon
(Violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2))
On or about July 1, 2019, in the Dallas Division of the Northern District of Texas,
the defendant, Devin Maurice Brown, Jr., knowing that he had been convicted of a
crime punishable by imprisonment for a term exceeding one year, did knowingly possess
in and affecting interstate and foreign commerce firearms, to wit: an Arsenal SLR107R,

7.62 caliber rifle, S/N AC570618; and a Glock 30, .45 caliber pistol, S/N PYB735.

In violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2).

Indictment — Page 2
Case 3:20-cr-00613-K Document13 Filed 12/08/20 Page 3of5 PagelD 23

Forfeiture Notice
(21 U.S.C. § 853(a) and 881(a); 18 U.S.C. § 924(d) and 28 U.S.C. § 2461(c))

Upon conviction of any offense alleged in Count One or Two of this indictment
and pursuant to 21 U.S.C. §§ 853(a) and 881(a), 18 U.S.C. § 924(d) and 28 U.S.C. §
2461(c), the defendant, Devin Maurice Brown, Jr., shall forfeit to the United States all
property, real or personal, constituting, or derived from, the proceeds obtained, directly or
indirectly, as a result of the offense; and any property, real or personal, used, or intended
to be used, in any manner or part, to commit, or to facilitate the commission of the
respective offense.

The above-referenced property includes, but is not limited to, the following:

(1) An ARSENAL SLRIO7R, 7.62 caliber rifle, S/N AC570618;

(2) A Glock 30, .45 caliber pistol, S/N PYB735;

(3) Any magazines recovered with the above-mentioned firearms;

(4) Any ammunition recovered with the above-mentioned firearms; and

(5) $3,217 in United States currency, seized on July 1, 2019.

If any of the property described above, as a result of any act or omission of the
defendant:

a. cannot be located upon the exercise of due diligence;

b. has been transferred or sold to, or deposited with, a third party;

C. has been placed beyond the jurisdiction of the court;

d. has been substantially diminished in value; or

Indictment — Page 3

 
Case 3:20-cr-00613-K Document13 Filed 12/08/20 Page4of5 PagelD 24

e. has been commingled with other property which cannot be divided without
difficulty,
it is the intent of the United States, pursuant to 21 U.S.C. § 853(p), to seek
forfeiture of any other property of the said defendant up to the value of the forfeitable

property described above.

TRUE BILL

 

 

FOREPERSON

ERIN NEALY COX
UNITED STATES ATTORNEY

anaar bw

MYRIA BOEHM

Assistant United States Attorney
Texas State Bar No. 24069949
1100 Commerce Street, Third Floor
Dallas, Texas 75242-1699
Telephone: 214-659-8600
Facsimile: 214-659-8812

E-Mail: Myria.Boehm@usdoj.gov

 

Indictment — Page 4

 
Case 3:20-cr-00613-K Document13 Filed 12/08/20 Page5of5 PagelD 25

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION

 

THE UNITED STATES OF AMERICA

DEVIN MAURICE BROWN, JR.

 

INDICTMENT

21 U.S.C. § 841(a)(1) and (b)(1)(C)
Conspiracy to Possess with the Intent to Distribute a Controlled Substance
(Count 1)

18 U.S.C. §§ 922(g)(1) and 924(a)(2)

Possession of a Firearm by a Convicted Felon
(Count 2)

21 U.S.C. § 853(a) and 881(a); 18 U.S.C. § 924(d) and 28 U.S.C. § 2461(c)
Forfeiture Notice

2 Counts

 

A true bill rendered

eee AD...

DALLAS FOREPERSON

Filed in open court this g day of December, 2020.

UNITED STATES M RATE JUDGE
Magistrate Court Number: 3:20-MJ-1225-BN
